Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott A. Bergeson on 06/14/2022.
The application has been amended as follows:
1.	(Currently Amended) A nanobubble-containing inorganic oxide fine particle dispersion comprising:
	inorganic oxide fine particles having an average particle size of 1 to 500 nm and  containing Ce; and
	at least 105 cells/mL nanobubbles having an average cell size of 250 to 500 nm and being at least one non-oxidizing gas selected from a group consisting of N2 and H2.

2.	(Canceled)

3.	(Previously Presented) The nanobubble-containing inorganic oxide fine particle dispersion according to claim 1, wherein if streaming potential when solid concentration is 0.005 mass% and pH is adjusted to 4.5 is taken as V2 [mV], and if the streaming potential when the nanobubbles are removed, the solid concentration is 0.005 mass%, and the pH is adjusted to 4.5 is taken as V1 [mV], a streaming potential difference [Symbol font/0x44]V = V1−V2 is at least 10 mV.

4.	(Previously Presented) The nanobubble-containing inorganic oxide fine particle dispersion according to claim 1, wherein the inorganic oxide fine particles are silica ceria composite fine particles.

5.	(Previously Presented) The nanobubble-containing inorganic oxide fine particle dispersion according to claim 4, wherein ceria content in the silica ceria composite particles is at least 10 mass%.

6.	(Previously Presented) The nanobubble-containing inorganic oxide fine particle dispersion according to claim 1, wherein content of monovalent anions to a total surface area (4[Symbol font/0x70]r2N) obtained from the average cell size (r) and the average number of cells (N) of the nanobubbles, assuming that the nanobubbles are spheres, is less than 8.8[Symbol font/0xB4]10-6 mol/m2.

7.	(Previously Presented) The nanobubble-containing inorganic oxide fine particle dispersion according to claim 1, wherein content of divalent anions to a total surface area (4[Symbol font/0x70]r2N) obtained from the average cell size (r) and the average number of cells (N) of the nanobubbles, assuming that the nanobubbles are spheres, is less than 4.4[Symbol font/0xB4]10-6 mol/m2.

8.	(Previously Presented) An abrasive comprising the nanobubble-containing inorganic oxide fine particle dispersion according to claim 1.

9.	(Previously Presented) The nanobubble-containing inorganic oxide fine particle dispersion according to claim 1, wherein the nanobubbles comprises H2.

10.	(Currently Amended) A nanobubble-containing inorganic oxide fine particle dispersion comprising:
	inorganic oxide fine particles having an average particle size of 1 to 500 nm and  containing Ce; and
	at least 105 cells/mL nanobubbles having an average cell size of 250 to 500 nm and comprising H2.

11.	(Previously Presented) An abrasive comprising the nanobubble-containing inorganic oxide fine particle dispersion according to claim 10.

Claims 1 and 3-11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor render obvious all the cumulative limitations of claim 1.
The prior art does not disclose nor render obvious all the cumulative limitations of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731